Citation Nr: 0009379	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to restoration of a 50 percent rating for 
dyshidrotic eczema with hyperhidrosis, currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1966 to August 1971 
and October 1972 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that decreased the 
evaluation for dyshidrotic eczema with hyperhidrosis from 50 
percent to 30 percent disabling.  The record indicates the 
veteran canceled her scheduled hearing before the Board.



FINDINGS OF FACT

1.  A 50 percent rating for dyshidrotic eczema with 
hyperhidrosis was in effect from September 1993 to October 
1998.

2.  A July 1998 RO rating decision reducing the rating for 
dyshidrotic eczema with hyperhidrosis from 50 percent to 30 
percent disabling did not consider required regulatory 
provisions and denied the veteran due process.



CONCLUSION OF LAW

The July 1998 RO rating decision reducing the rating for 
dyshidrotic eczema with hyperhidrosis from 50 percent to 30 
percent is void ab initio, and the criteria for restoration 
of the 50 percent rating for this condition are met.  38 
C.F.R. § 3.344 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran was treated for 
skin problems on various occasions in service. 

A July 1988 RO rating decision granted service connection for 
dyshidrosis and assigned a noncompensable evaluation under 
Diagnostic Code 7899-7806, effective from October 1987.

A May 1993 RO rating decision increased the evaluation for 
dyshidrotic eczema with hyperhidrosis to 30 percent 
disabling, effective from October 1992.

The veteran underwent a VA examination in October 1993.  She 
reported an intermittent and pruritic rash on the palms of 
both hands and on both feet.  Upon examination, there was a 
scaly, papular rash to the palms of both hands and both feet, 
particularly on the toes and soles of each foot.  Findings 
were consistent with dyshidrosis.  The examiner noted nervous 
manifestations secondary to excoriations.  The veteran 
scratched both feet unconsciously during the examination.

A May 1994 RO rating decision increased the evaluation for 
dyshidrotic eczema with hyperhidrosis from 30 percent to 50 
percent disabling, effective from September 1993.

The veteran underwent a VA examination in February 1996.  She 
reported an eight to nine year history of dyshidrotic eczema, 
primarily affecting her feet, hands and face.  The veteran 
described episodes that occurred six to eight times a year, 
lasting four to six weeks, and requiring treatment with 
Atarax and a topical steroid medications.  The veteran still 
complained of itching involving her feet, as well as a 
residual rash.  The veteran described the rash as being 
primarily an erythematous, scaly, sometimes vesicular 
confluency that affected between her fingers and toes and the 
heels of her feet, and sometimes the medial malar region of 
her nose.  The veteran described difficulty using her hands 
and her feet during each episode.  She reported difficulty 
staying on her feet for a prolonged period of time, as her 
feet tended to itch and hurt.  She related breakouts of the 
rash to stress and described limitations with everyday 
household duties, as well as pain to the extent that she 
could not bear to wear shoes.

Upon examination, there was no rash involving the face; there 
was a mild residual rash in the interosseous spaces between 
both hands, which was mildly scaly with faint erythema.  
There was also a marked scaly rash on the bottom of the 
veteran's feet in the heel area and around the medial 
malleolus, and to some degree between her toes.  Findings 
were consistent with dyshidrotic eczema.  The veteran was 
diagnosed as having dyshidrotic eczema with hyperhidrosis.  
The examiner noted that the veteran was mildly to moderately 
limited in her ability to perform daily duties with the 
appearance of some difficulty in work-related situations 
where she had to use her hands or stay on her feet for a 
prolonged period of time.

A March 1996 RO rating decision continued the 50 percent 
rating for dyshidrotic eczema with hyperhidrosis.

VA outpatient records show that the veteran was treated in 
November 1996.  The assessment was that of seborrheic 
dermatitis and dyshidrotic eczema, under good control with 
present medications.

The veteran underwent a VA examination in April 1998.  She 
reported that the itching and burning of her hands and feet 
began intermittently at first in 1978, and were more or less 
constant.  Records show that the veteran had been treated 
with Atarax and various topical creams with some 
amelioration, but with no resolution of her symptoms.  Upon 
examination, there were old, well-healed, burst vesicles 
noted in the palms of the hands; no active lesions were 
appreciated.  Examination of the feet revealed no active 
lesions.  There was a thick callus noted along the heels 
bilaterally.  The examiner's impression was that of 
hyperhidrosis, most likely a manifestation of dyshidrotic 
eczema.  The examiner noted that this was frequently a 
lifelong problem, waxing and waning as the seasons come with 
worsening in the summertime.  It was also noted that the 
wearing of closed shoes and boots tended to make the problem 
worse.  It was reported that the veteran was working as a 
paralegal and required to wear dress shoes, which was 
definitely exacerbating the condition.

A May 1998 RO rating decision proposed reducing the 
evaluation for dyshidrotic eczema with hyperhidrosis from 50 
percent to 30 percent.  The veteran was notified of this 
determination in May 1998 and of her right to submit medical 
or other evidence to show why the change in the evaluation of 
dyshidrotic eczema with hyperhidrosis should not be made.

Correspondence submitted from the veteran in May 1998 
reflects that she was told by a VA physician that nothing 
could be done to overcome her condition and that she must 
live with it.  The veteran indicated that she continued to 
take prescribed medications, and that when the situation got 
out of hand, she took Atarax to numb her nervous system, and 
applied creams and ointments to help relieve the discomfort.

A July 1998 RO rating decision reduced the evaluation for 
dyshidrotic eczema with hyperhidrosis from 50 percent to 30 
percent disabling, effective October 1998.  The veteran was 
notified of this determination in July 1998.  This decision 
was based on (1) the report of the veteran's VA medical 
examination in April 1998, indicating that no active lesions 
were seen, and that the skin condition was likely a lifelong 
problem and treated symptomatically; and (2) the May 1998 
correspondence from the veteran.  Neither the RO rating 
decision nor the notification to the veteran reflected 
consideration of the provisions of 38 C.F.R. § 3.344.

The veteran submitted a notice of disagreement in August 
1998, and the RO sent her a statement of the case in August 
1998.  The statement of the case did not recite provisions of 
38 C.F.R. § 3.344.

Statements of the veteran in the claims folder are to the 
effect that she continued to experience "nervous 
manifestations," as well as itching on her hands and feet 
and burning on her heels, due to the dyshidrotic eczema with 
hyperhidrosis.

B.  Legal Analysis

The veteran's appeal of the reduction of the evaluation for 
dyshidrotic eczema with hyperhidrosis is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 
1991).

The + reveals that the 50 percent rating for dyshidrotic 
eczema with hyperhidrosis was in effect from September 1993 
to October 1998, which is more than five years.  Hence, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application.  The duration of a rating is measured from the 
effective date of assignment to the effective date of actual 
reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a five-year period.  In such cases, the 
evidence of record at the time of the reduction decision must 
demonstrate a sustained and material improvement based on the 
entire record of pertinent medical evidence.  Lehman v. 
Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the evidence 
of record casts a doubtful shadow upon a reduction in the 
rating decision, then the proposed reduction will be 
suspended for one to two years until a reexamination is 
performed; the RO will re-interpret the record in light of 
the veteran's entire medical history, with emphasis upon the 
most recent history.

A review of the July 1998 RO rating decision indicates that 
the RO reduced the evaluation for dyshidrotic eczema with 
hyperhidrosis from 50 percent to 30 percent disabling based 
solely on the findings of an April 1998 VA examination and a 
statement from the veteran.  This rating decision and the 
notices to the veteran concerning the reduction in the 
evaluation of this condition do not reflect consideration of 
the provisions of 38 C.F.R. § 3.344, including whether the 
disability rating reduction was based on an examination that 
was at least as full and complete as the evidence used to 
assign the 50 percent rating.  Further, the decision makes no 
reference to the discussion of the veteran's medical history 
to determine whether the condition had undergone sustained 
and material improvement.  Under the circumstances, the July 
1998 RO rating decision denied the veteran due process and is 
void ab initio.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. 
Brown, 5 Vet. App. 413.


ORDER

Restoration of a 50 percent rating for dyshidrotic eczema 
with hyperhidrosis is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

